CANTY, J.
It does not seem to me that the fact of the issuing of the storage ticket is necessarily inconsistent with the idea of an acceptance of the contract giving plaintiff an option to sell the wheat on any day he should elect. Both contracts might stand together, the storage tickets supplying what the other contract omitted, or, ■ possibly, implied, — an agreement to pay storage in the meantime. But plaintiff’s contract, giving him an option to sell his wheat on any day on the terms provided, must, if any such contract was made, be read with reference to the course of business. He should have exercised his option within a reasonable time. He failed to do so, and could not exercise it at so late a time as August 1,1.895, four years after the option is claimed to have been given. I therefore concur in the result.